ON REHEARING
PER CURIAM.
On rehearing, the Florida Traffic Court Rules adopted by this Court on March 10, 1971, are amended in the following respect:
Rule 6.14(b) is amended so as to read as follows:
6.14 PROCEDURE ON GUILTY OR NOLO CONTENDERE PLEA
* ⅜ * * * *
(b) No plea of guilty or nolo con-tendere shall be received by the court other than by appearance of the defendant or his attorney or his or her spouse, parent, guardian or employer in open court, or as herein provided in these rules, or disposition in accordance with Rule 6.12 at a regularly established violations bureau. The acceptance by a court of a signed plea of guilty or waiver of trial, contrary to the provisions of these rules is forbidden.
The Form Supplement of the Rules which provides for the form of an “appearance, plea of guilty and waiver” is amended so that it reads as follows:
The form for appearance, plea of guilty or plea of nolo contendere and waiver *290shall be substantially in the following form:
APPEARANCE, PLEA OF GUILTY OR NOLO CONTENDERE AND WAIVER
Date -:-
CAUSE: Violation of Section No. _ of (Municipal Ordinance or State Statute)
In consideration of my not appearing in court, I, the undersigned, do hereby enter my appearance on the Affidavit for the offense charged on the other side of this notice and WAIVE the reading of the Affidavit in the above named cause and the right to be present at the trial of said action. I hereby enter a plea of
(-) guilty
(_) nolo contendere
(check appropriate plea)
and waive the right to prosecute, appeal or error proceedings. I understand the nature of the charge against me; I understand my right to have counsel and I WAIVE this right and the right to a continuance. I WAIVE my right to trial before a judge or jury. I plead
(-) guilty
(_) nolo contendere
(check appropriate plea)
to the charge being fully aware that my signature to this plea will have the same effect as a judgment of this court and that a record of it will be sent to the Florida Department of Motor Vehicles.
Defendant's Signature
$-:- -r-Total Fine and Costs Address
Receipt No. Signature of person taking Waiver
Title (Clerk, Deputy, Clerk, Deputy Bailiff)
Any court not using the Appearance, Plea of Guilty or Nolo Contendere and Waiver may either eliminate the foregoing language or the Appearance, Plea of Guilty or Nolo Contendere and Waiver from the ticket and all of its copies or may include the Appearance, Plea of Guilty or Nolo Contendere and Waiver on the back of the wrap-around form.
In all other respects the Florida Traffic Court Rules are ratified and confirmed.
ROBERTS, C. J., and CARLTON, ADKINS, BOYD, McCAIN, DEKLE and DREW, (Retired) JJ., concur.
SUPPLEMENTAL OPINION
PER CURIAM.
The order of this Court adopting the Florida Traffic Court Rules for Practice and Procedure prescribes that the Rules order shall govern all proceedings after midnight, April 30, 1971.
Many of the traffic courts in the State have requested additional time within which to formulate the changes required by the Rules.
It is therefore ordered that the Florida Traffic Court Rules shall govern all proceedings within the scope of the Rules after midnight, June 30, 1971.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.